Citation Nr: 1004248	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel









INTRODUCTION

The Veteran had active military service from September 1956 
to December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection 
for bilateral hearing loss and assigned an initial non-
compensable evaluation, effective from August 2007. 

It appears that while the case was pending at the Board, 
service connection was granted for tinnitus; however, that 
rating decision is not on file.  As the case is being 
remanded for other reasons, the Board will request that any 
such rating decision be associated with the file.  In the 
event that no such rating action was issued, the Veteran has 
raised a claim for bilateral tinnitus and this matter is 
referred to the RO for action and adjudication as 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the increased initial rating 
claim at issue, the Board finds that additional development 
of the evidence is required.

Initially, the Board notes that the most recent Supplemental 
Statement of the Case on file was issued in January 2009.  
Subsequently, additional evidence has been added to the file 
pertaining to the hearing loss claim.  Since this evidence, 
which is relevant to the Veteran's claim, has not been 
considered by the RO and the Veteran has not submitted a 
statement waiving such consideration, by regulation it must 
be referred to the RO for initial review.  38 C.F.R. §§ 
19.37, 20.1304 (2009).  In this regard, the Board notes that 
the additional evidence consists of a VA audiological 
evaluation, which according to the Veteran's self-report, 
was conducted on July 31, 2009.  However the actual VA 
clinical record which was submitted for the file is undated 
and as such requires some verification as to the date of 
that report.  

Also requiring clarification in this case is the matter of 
whether the Veteran wants a travel Board hearing.  On the 
substantive appeal form received by VA in September 2008, 
the Veteran indicated that wanted to be scheduled for a 
Board hearing to be scheduled at his local RO.  In October 
2008, the Veteran indicated that he was withdrawing the 
hearing request.  Subsequently, in statements provided by 
the Veteran's representative in November 2008 and March 
2009, reference was again made to scheduling the Veteran for 
a travel Board hearing.  On remand, clarification of this 
matter will be requested.  

Third, a more current VA examination is warranted to 
adequately rate the Veteran's hearing loss disability.  The 
Veteran's most recent VA audiology examination was conducted 
in September 2007, which is not unduly remote in time.  
However, the Veteran has essentially asserted that his 
hearing loss had worsened since the last examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).  

Moreover, the Board observes that the 2007 VA examination 
report did not address the functional effects caused by the 
Veteran's hearing loss.  The Veteran has made specific 
contentions regarding the functional impairment caused by 
his hearing loss, to include providing for the file 5 lay 
statements from students attesting to the Veteran's trouble 
hearing and understanding voices while teaching class.  The 
United States Court of Appeals for Veterans Claims (Court) 
has advised that in addition to dictating objective test 
results, an adequate report must fully describe the 
functional effects caused by a hearing disability.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  Under these 
circumstances, the Board concludes that the appellant should 
be afforded an additional VA audiology examination.


The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition 
to the actions requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of whether "staged" rating of the Veteran's 
bilateral hearing loss disability (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999) is appropriate, as well as consideration of all 
evidence added to the record since the RO's last 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to obtain 
clarification from the Veteran and/or his 
representative, as appropriate, regarding 
the matter of whether or not the Veteran 
wishes to be scheduled for a travel Board 
hearing to be held at his local RO.  Such 
clarification should be added to the 
record, and if required, a travel Board 
hearing should be scheduled.   

2.  The RO is requested to obtain for the 
file the Veteran's VA records dated from 
2008 forward relating to his hearing loss, 
to specifically include a search for a 
report of audiological testing, reported 
by the Veteran to have been conducted at 
the VA facility in Gainesville, FL on July 
31, 2009.

3.  Then schedule the Veteran for the 
appropriate VA examination to determine 
the current severity of his bilateral 
hearing loss.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  This VA 
examination should also include a 
statement as the effect of his hearing 
loss on the Veteran's occupational 
functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority.  The RO's 
adjudication of the claim for a 
compensable initial rating for hearing 
loss should include consideration of 
whether "staged" rating of the disability, 
pursuant to Fenderson (cited to above) is 
appropriate.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


